Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-14 are presented for examination.
Response to Amendments
2. 	The rejection under 112 (f), 112(a) and 112(b) has been withdrawn since applicant’s amendments are overcome the rejection.
3.  	The rejection under 102 has been modified to rejection under 103, Yukio (WO 2017/179116 A1) in view of Baker  et al. (US 2014/0114643) in order to include the amended limitations.  
Response to Arguments
4.	Applicant’s arguments, filed 02/23/22, with respect to the rejection(s) of claim(s) 1-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Yukio (WO 2017/179116 A1) in view of Baker  et al. (US 2014/0114643).
 Applicant argues regarding newly added limitations of claims 1, 2 and 9-10, each image description includes a sentence, and the sentence includes a subject, a predicate, an object, and a prepositional phrase for position of a person, and wherein the image descriptions include information or words concerning actions of the person in the image and active or static features of actions of the person.
Baker discloses such limitation in abstract, Fig. 1, Fig. 2A-Fig. 8,  [0002], to auto-captioning sentences to images. One example can include an image sensor, a processor, and a display. The image sensor can be configured to capture an image manifest as image data or pixel data. The processor can be configured to associate metadata with the image. The processor can also generate a sentence caption from the image data and the metadata. The display can be configured to present the image and the associated sentence caption. As used herein, a "sentence" for captioning an image can mean a sentence fragment, a complete sentence, and/or multiple sentences.
As the result, the rejection under 103, Yukio (WO 2017/179116 A1) in view of Baker  et al. (US 2014/0114643), discloses the limitation of claim 1-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (WO 2017/179116 A1) in view of Baker  et al. (US 2014/0114643).
Regarding claims 1 and 9, Yukio discloses an air conditioner (an air conditioning system 100), which analyzes a user's behavior patterns (Fig. 6, image analysis unit 62, face pattern stored in the storage unit 61) and controls operations (Fig. 1, an operation control unit 64), comprising: 
an air blower (an outdoor blower 7) configured to discharge air Fig. 1, page 4 , Par. 4, The outdoor blower 7 is driven by a motor (not shown) and blows outdoor air to the outdoor heat exchanger 6); 
a camera (camera 41) configured to acquire images of a space in which an indoor unit of the air conditioner is disposed (abstract, a camera which captures an image of the space to be air-conditioned; an image analysis means for analyzing the attributes and position of a person in the image captured by the camera); 
wherein the air conditioner extracts feature from the image acquired by the camera, generates image descriptions, and controls the air conditioner using parameters generated in response to the image descriptions (abstract, The control device the operation of the air conditioner have been associated from an image analysis means for analyzing the attributes and position of a person in the image captured by the camera; a setting means for setting the operation of the air conditioner on the basis of the attributes of the person analyzed by the image analysis means). 
Yukio fails to specifically discloses if the image assisted with the caption of the image as claimed: wherein each image description includes a sentence, and the sentence includes a subject, a predicate, an object, and a prepositional phrase for position of a person, and wherein the image descriptions include information or words concerning actions of the person in the image and active or static features of actions of the person.
However, Baker discloses in Fig. 1-8, Abstract, [0002], autogenerated a caption of the image taken from the camera. An image sensor can be configured to capture an image manifest as image data or pixel data. The processor can be configured to associate metadata with the image. The processor can also generate a sentence caption from the image data and the metadata. The display can be configured to present the image and the associated sentence caption. As used herein, a "sentence" for captioning an image can mean a sentence fragment, a complete sentence, and/or multiple sentences. The caption includes GPS information position and identifying a person and more.
Yukio and Baker are analogous art. They are related to provided caption for the image taken by the camera.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute an autogenerated a caption of the image of Baker for the image analysis system of Yukio in order to allows the visualization of the operation settings on a screen image displayed on the display unit.

Regarding claims 2 and 10, the combination of Yukio and Baker disclose,  
Regarding claims 2 and 10, Yukio discloses wherein the air conditioner extracts features from the image, generates feature vectors and generates the image descriptions including words using the feature vectors (Abstract, page 7, par. 6, Fig. 11-12 The image analysis unit 62 acquires an image of the air-conditioning target space R when a person is present during actual control. The image analysis means 62 analyzes the image shown in FIG. 12 and recognizes a person, the child U1 and the adult U2 whose face is recognized are listed as human candidates; and an image analysis means for analyzing the attributes and position (vectors) of a person in the image captured by the camera).
Baker discloses in Abstract, Fig. 1, describe the image taken by the camera using the words or sentences. 
Regarding claims 3 and 11, Yukio discloses the control unit controls any one or more of speeds, amounts, directions, or temperatures of air discharged by the air conditioner, or operation modes of the air conditioner, using the image descriptions (Page 5, Par. 5, Page. 10, Par. 4, The indoor control unit 50, adjustment of the direction of the up-and-down auxiliary wind direction plate 33, adjustment of the capacity of the heat exchange cycle, adjustment of the rotational speed of the indoor blower 5 and the like are performed, adjust temperature).
Regarding claim 4, Yukio discloses the image description comprises attribute information on an identified person in the image or words concerning actions of the identified person in the image or words describing the human (Page 6, Par. 3, Fig. 7, The memory storage means 61 has memorize stored the table with which the attribute of the person who exists in the air-conditioning object space R and the operation movement of the air conditioner 1 were matched; the attributes of the person are, for example, sex and age. As shown in FIG. 7, the table includes items such as a recognition number for identifying a person, coordinates of a foot position, an estimated attribute, and a control determination result from room temperature).  
Regarding claim 5, Yukio discloses the image description includes words describing clothes worn by an identified person in the image (Page 9, Par.  2, Page 11, Par. 5, Fig. 11 and 12, 17, 18, captured by the camera 41 are associated with the attributes of people in the air-conditioning target space, an individual can be specified. The names are child U1 SAE and adult U2 ANZU, form what they ware to identify child, female or male).  
Regarding claims 6 and 12, Yukio discloses the image description includes words corresponding to a location of an identified person in the image (Fig. 27, Page 11, Par. 7, page. 14, Par. 1, the camera 41 transmits information “distance is 1 m” to the control device 42 by calculating the distance, position, orientation to determine the location of a person).
Regarding claims 7 and 13 Yukio discloses the control unit places higher priority on an image description of a person at the center of the image or a person near the air conditioner in the image ( Fig. 8-9, Fig. 27, page 14, Par. 2.  The priority will be given based the description of the image, position, location, gender, age, etc.).
Regarding claims 8 and 14 Yukio discloses the control unit generates an image description of a difference between a first image acquired at a first point in time and a 28 / 31Attorney Docket No. 6774-0 186PUJS I second image acquired at a second point in time after the first point in time, by comparing the first image and the second image (Fig. 8, image analysis means 62 obtains a difference between the background image shown in FIG. 8 and the background image shown in FIG 9. Specifically, the image analysis means 62 takes the difference between the values of each pixel of the two-image data. Thereby, as shown in FIG. 10, the difference image extracted by highlighting (shaded part) the outlet 22 of the indoor unit 2 is acquired).  

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gyota (US 20190120517) discloses an image of an air conditioner is captured by using a camera, operation settings such as an air direction, an air velocity or an operation mode set in the air conditioner are combined with the captured image to create a captured image and the combined image is displayed on a display unit. This allows the visualization of the operation settings on a screen image displayed on the display unit.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119